        Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 1 of 19



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

GILBERTO RODRIGUEZ CHAVERRA, as                *
Administrator of the Estate of
Jeancarlo Alfonso Jimenez Joseph,              *
and NERINA JOSEPH, As Mother and
Next-of-Kin of Jeancarlo Alfonso               *
Jimenez Joseph,
                                               *
       Plaintiff,                                    CASE NO. 4:19-CV-81 (CDL)
                                               *
vs.
                                               *
UNITED STATES OF AMERICA,
                                               *
       Defendant.
                                               *

                                   O R D E R

       Jeancarlo Alfonso Jimenez Joseph (“Jimenez”) died inside a

solitary confinement cell while in U.S. Immigration and Customs

Enforcement    custody    at    Stewart   Detention         Center     in    Lumpkin,

Georgia on May 15, 2017.         In this action under the Federal Tort

Claims Act, Jimenez’s mother asserts a wrongful death claim, and

the administrator of Jimenez’s estate asserts claims for the

injuries Jimenez suffered before he died.                The Government contends

that    some   of    Plaintiffs’      claims       are   time-barred        and   that

Plaintiffs’     claims   must    be    dismissed         under   the   independent

contractor exception to the Federal Tort Claims Act.                         For the

reasons set forth below, the Court denies the Government’s motion

to dismiss (ECF No. 20).
      Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 2 of 19



                     MOTION TO DISMISS STANDARD

     The Government seeks dismissal for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and

for failure to state a claim under Rule 12(b)(6).         The Government

contends that this Court lacks subject matter jurisdiction over

some of Plaintiffs’ claims because they are time-barred under the

Federal Tort Claims Act.      A panel of the Eleventh Circuit noted

that “the Supreme Court made clear that the time bars in the

[Federal Tort Claims Act] ‘are nonjurisdictional and subject to

equitable tolling.’”     Harris v. United States, 627 F. App’x 877,

878-879 (11th Cir. 2015) (per curiam) (quoting United States v.

Wong, 575 U.S. 402, 420 (2015)).        That panel treated a motion to

dismiss based on the Federal Tort Claim Act’s time bar “as a motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6).”            Id.

at 879.   This Court will do the same.1

     “To survive a motion to dismiss” under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678



1 The Government does not assert a factual challenge to Plaintiffs’
Complaint based on the statute of limitations. Rather, the Government
argues that even if all of Plaintiffs’ allegations are accepted as true,
certain claims are still time-barred. The Government does assert, based
on facts that are not in the Complaint, that the independent contractor
exception applies to some or all of Plaintiffs’ claims, but the
Government does not seriously dispute that this issue would be more
appropriately decided on a motion for summary judgment after discovery.


                                    2
         Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 3 of 19



(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).        The    complaint      must    include     sufficient    factual

allegations “to raise a right to relief above the speculative

level.”     Twombly, 550 U.S. at 555.          In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.               Id. at 556.   But

“Rule    12(b)(6)     does    not   permit    dismissal   of   a   well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof of those facts is improbable.’”            Watts v. Fla. Int’l Univ.,

495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at

556).

                               FACTUAL ALLEGATIONS

        Plaintiffs allege the following facts in support of their

claims.      The Court must accept these allegations as true for

purposes of the pending motion.

        In 2016, when Jimenez was twenty-six years old, Jimenez was

diagnosed with psychosis after he reported auditory and visual

hallucinations, thoughts of suicide, and an inability to control

his actions in the face of command hallucinations.                  Am. Compl.

¶¶ 21-22, ECF No. 16.            Between August 2016 and January 2017,

Jimenez was arrested and held by the Wake County Sheriff’s Office

in North Carolina four separate times.            See id. ¶¶ 24-31.       During

these     periods     of     incarceration,    Jimenez     displayed    erratic

behavior, reported his diagnosis of acute psychosis, was noted as


                                        3
         Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 4 of 19



having     a    diagnosis    of     schizophrenia          that   was   treated   with

medication, reported that he had previously attempted suicide, was

placed in protective custody and on suicide watch, disclosed that

he had been hospitalized in a mental health facility, reported

that he believed someone was putting thoughts into his head, and

was found in his cell attempting to hang himself with a noose he

had made from a bedsheet.            Id.

     Jimenez was involuntarily committed twice between October

2016 and January 2017.            In October 2016, during his second period

of incarceration, the Wake County Sheriff’s Office involuntarily

committed Jimenez after he reported auditory hallucinations and a

plan to commit suicide by drowning himself in the toilet of his

cell. Id. ¶ 27.          During his court-ordered inpatient mental health

treatment, Jimenez disclosed two prior suicide attempts, including

one by hanging.      Id.     Then, in January 2017, after the Wake County

Sheriff’s       Office    released    Jimenez       from    his   fourth   period   in

custody, Jimenez’s mother took him to seek inpatient treatment for

psychosis and schizophrenia. Id. ¶ 32. Jimenez was involuntarily

committed and remained in the hospital until January 25, 2017.

Id. ¶ 33.

     Jimenez was returned to custody of the Wake County Sheriff’s

Office     on   February     5,    2017.       He   was     immediately    placed   in

protective custody, with notes that he had a history of mental

health-related behavior.             Id. ¶ 34.         A designated immigration


                                           4
       Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 5 of 19



officer   (a    Wake     County   Sheriff’s          Office   employee    performing

certain functions of a federal immigration officer) encountered

Jimenez, who had been a recipient of Deferred Action for Childhood

Arrivals.       He     reviewed   Jimenez’s          detention    and    involuntary

commitment history and noted on U.S. Immigration and Customs

Enforcement (“ICE”) forms that Jimenez had previously displayed

erratic and strange behavior while incarcerated in Wake County.

ICE   Atlanta     Field      Office   Director         Sean   Gallagher        approved

arresting and detaining Jimenez as a federal interest.                      Id. ¶ 36.

Jimenez   entered      ICE    custody      and   was    transferred       to    Stewart

Detention Center on March 7, 2017.               Id. ¶ 37.

      When     Jimenez    arrived     at    Stewart      Detention      Center,     ICE

officials placed Jimenez on suicide watch “because he endorsed

auditory hallucinations, active suicidal ideation, a history of

suicide attempts, and prior inpatient treatments for schizophrenia

and psychosis during his ICE medical screening.”                   Id. ¶ 38.        ICE

officials,     including      Gallagher        and    Stewart    Detention       Center

Assistant Field Office Director John Bretz, were aware of Jimenez’s

placement on suicide watch and the reasons for it.                      Id. ¶¶ 38-39.

They were also aware that Stewart Detention Center suffered from

chronic shortages of medical staff positions; only one of the four

required behavioral health positions in Stewart Detention Center’s

staffing plan was filled, there was no on-site psychiatrist, and




                                           5
         Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 6 of 19



there was only one licensed clinical social worker responsible for

treating the nearly 2,000 detainees.                Id. ¶¶ 41-59.

        Jimenez was released from mental health observation and into

the general population. While at Stewart Detention Center, Jimenez

received a much lower dosage of the schizophrenia medication than

had previously been effective.            ICE law enforcement officials and

medical     personnel      with   ICE’s   Immigrant      Health     Services   Corps

(“IHSC”) documented that on ten separate occasions between March

14   and    May    10,    2017,   Jimenez       requested   an    increase   in   his

medication because the voices in his head were getting worse.                     Id.

¶ 62.      Jimenez repeatedly reported to ICE and IHSC personnel that

he was experiencing auditory hallucinations.2                    Id. ¶¶ 62, 68.    He

disclosed that the voices told him to do impulsive things like

walk out of the shower with no clothes on (which he did on at least

one occasion).           Id. ¶¶ 64, 68.         Jimenez also called a detention

reporting and information line to complain that he was suffering

from serious mental illness and not receiving proper treatment.

Id. ¶ 66.         Gallagher and Bretz falsely responded that Jimenez’s

medical issues were being treated with medication and therapy.


2 In the Amended Complaint, Plaintiffs make allegations about the acts
and omissions of specific ICE and IHSC employees, and they make
allegations about the acts and omissions of “ICE law enforcement
officers” and “IHSC medical personnel.” “ICE law enforcement officers”
include Gallagher, Bretz, ICE Public Health Service Administrator James
Blankenship, and their ICE subordinates. Am. Compl. ¶¶ 37, 106. “IHSC
medical personnel” includes licensed social worker Lt. Commander
Kimberly Calvery and other IHSC employees who served at Stewart Detention
Center. Id. ¶ 119.


                                            6
       Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 7 of 19



Id.   While he was at Stewart Detention Center, Jimenez spoke with

the tele-psychiatrist only once; although he was supposed to have

a follow-up appointment, it was rescheduled to accommodate other

detainees.    Id. ¶ 67.

      Jimenez was placed in solitary confinement after an April 13,

2017 incident during which another inmate punched Jimenez in the

face and repeatedly kicked him in the groin. Id. ¶ 69.                     When

Jimenez was released from solitary confinement on April 19, he

sought medical care and told ICE officials that he was experiencing

auditory hallucinations.         A few days later, Jimenez saw a nurse

practitioner,     who    noted   that   Jimenez   reported   hearing     voices

telling him to commit suicide and that his mental health medication

was not effective.       Id. ¶ 72.      ICE law enforcement officials were

notified     of   this   encounter      between   Jimenez    and   the    nurse

practitioner.     Id.    ICE law enforcement and IHSC medical personnel

took no action to provide additional mental health care for

Jimenez, such as increased mediation or transfer to a psychiatric

facility for stabilization.

      On April 27, 2017, Jimenez jumped from a top-tier walkway to

the ground level and then exposed himself to other detainees.                He

told correctional staff that he did these things in an effort to

harm himself.      Id. ¶ 75.      ICE law enforcement and IHSC medical

personnel knew about Jimenez’s serious medical condition and that

solitary confinement posed significant risks to him, but they


                                         7
        Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 8 of 19



personally     approved     a     sentence      of    prolonged     disciplinary

segregation as punishment for Jimenez’s actions.                  Id. ¶ 76.    “ICE

law enforcement and IHSC medical personnel personally signed off

on   Jimenez’s    continued     detention      in    solitary     confinement    on

multiple     occasions    during      this     period,   despite     the    known,

documented risks of placing a previously suicidal person suffering

from acute psychosis, auditory hallucinations, and schizophrenia

in solitary, and even as his condition worsened to reach a crisis

point.”    Id. ¶ 79.     In early May, Jimenez exposed himself to staff

members in the segregation pod, and the IHSC health service

administrator documented that Jimenez “should be held accountable

for his behavior when it is clearly inappropriate in nature.”                   Id.

¶¶ 81-82.     To punish Jimenez for his conduct, Bretz approved of

additional solitary confinement, and Gallagher concurred.                       Id.

¶ 83.

        On May 10, 2017, an IHSC contract nurse observed Jimenez

punching the wall in his solitary confinement cell.                         Jimenez

reported that he was hearing voices and that they were trying to

control his actions.       Id. ¶ 86.       Jimenez also told the nurse that

the voices wanted him to commit suicide.                 Id. ¶ 87.      The nurse

documented    this    encounter      and   notified    the   licensed      clinical

social worker.       ICE law enforcement and IHSC medical personnel had

access to this notification and were obligated to review it during

their     periodic    reviews   of    Jimenez’s       continued    placement     in


                                           8
         Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 9 of 19



solitary confinement, but they took no action.               Id. ¶ 89.      Hours

before he died, Jimenez was observed using his bedsheet as a jump

rope, and he wrote “Hallelujah the Grave Cometh” in large dark

letters on the wall.         Id. ¶ 90.   On May 15, 2017, Jimenez tied his

bedsheet to an exposed sprinkler and hanged himself.                 Id.

        After Jimenez’s death, ICE officials told the Georgia Bureau

of Investigation that Jimenez was just “horsing around” when he

jumped from the second-tier walkway, even though the disciplinary

form that Bretz signed stated that Jimenez was attempting to harm

himself and was being punished with solitary confinement as a

result.     Id. ¶ 92.     Gallagher or his designee participated in a

press interview about Jimenez’s death and stated that if there had

been any indication that Jimenez was at risk for suicide and

suffering from mental illness, there would have been a response.

Id. ¶ 93.      When Gallagher, Bretz, and their subordinates sent a

summary of Jimenez’s medical records to ICE investigators in

Washington,     DC,   they    omitted    material   facts,    left    the   false

impression that Jimenez was not being punished for behaviors that

were the direct result of his diagnosed mental illness, and did

not disclose his rapid deterioration due to lack of care.                     Id.

¶ 95.    ICE’s External Reviews and Audits Unit conducted a detainee

death review and noted more than “two dozen violations of ICE’s

non-discretionary       rules,”    including   failure       to   follow    ICE’s




                                         9
     Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 10 of 19



suicide prevention standards.       Id. ¶ 99.3    IHSC investigators also

conducted a review and concluded that because Jimenez’s symptoms

were becoming progressively worse, his “prescribed psychotropic

regimen was not at a therapeutic level,” and Stewart Detention

Center “did not have adequate psychiatry resources” to manage

Jimenez, it would have been best practice to refer Jimenez to

another facility so he could receive adequate psychiatry services.

Id. ¶ 104.     Plaintiffs allege that “[t]he manifest failures of

Gallagher, Bretz, [ICE Public Health Service Administrator James]

Blankenship,   [licensed   social    worker      Lt.   Commander   Kimberly]

Calvery, and other ICE law enforcement and IHSC medical personnel

to comply with ICE’s own binding policies ultimately resulted in

[Jimenez]’s death.”    Id. ¶ 106.

     Plaintiffs   presented   their      administrative     claims   to   the

Department of Homeland Security on May 15, 2019.            The Government

does not dispute that the claims were presented within two years

after Jimenez’s death and does not seek dismissal of Plaintiffs’

wrongful death claim as untimely.        The Government does argue that

Plaintiffs’ claims brought on behalf of Jimenez’s estate for pre-

death injuries are barred by the statute of limitations.




3 Plaintiffs attached the report to their Complaint.       There is no
allegation of when Plaintiffs received it, but it could not have been
before July 2017 since it references a July 2017 autopsy report.


                                    10
     Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 11 of 19



                              DISCUSSION

I.   Are Plaintiffs’ Negligence and Emotional Distress Claims
     Time-Barred?

     Plaintiffs cannot sue the United States unless the United

States has waived its sovereign immunity.        When Congress enacted

the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq. (“FTCA”),

it authorized “a limited waiver of sovereign immunity for tort

claims” based on the conduct of federal employees acting within

the scope of their employment.     Knezevich v. Carter, 805 F. App’x

717, 724 (11th Cir. 2020) (per curiam) (citing Motta ex rel. A.M.

v. United States, 717 F.3d 840, 843 (11th Cir. 2013) and 28 U.S.C.

§ 1346(b)(1)).     “The limited waiver of sovereign immunity is

strictly construed in favor of the United States.”           Id. (citing

Dolan v. U.S. Postal Serv., 546 U.S. 481, 491 (2006)).            “A tort

claim against the United States shall be forever barred unless it

is presented in writing to the appropriate Federal agency within

two years after such claim accrues . . . .” 28 U.S.C. § 2401(b).

“The general rule is that a claim under the FTCA accrues at the

time of injury.”   Diaz v. United States, 165 F.3d 1337, 1339 (11th

Cir. 1999) (citing United States v. Kubrick, 444 U.S. 111, 120

(1979)).

     The administrator of Jimenez’s estate asserts claims for

negligence that resulted in pre-death injuries to Jimenez and for

intentional infliction of emotional distress to Jimenez.               The




                                   11
      Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 12 of 19



Government argues that these claims should be dismissed “in whole

or part” as time-barred.         Def.’s Mot. to Dismiss 6, ECF No. 20.

To provide analytical clarity, the Court finds it helpful to place

the estate’s pre-death claims into two separate categories—the

claim for Jimenez’s pain and suffering during that brief period of

his strangulation on May 15, 2017 until the time of his death and

those claims for Jimenez’s various injuries that occurred prior to

May 15, 2017.

      The strangulation claim accrued when Jimenez experienced the

pain and suffering during the strangulation, which Plaintiffs

allege was caused by a series of decisions by ICE and IHSC

personnel that reflect a continued disregard of Jimenez’s mental

health condition and his risk of suicide.                See Diaz, 165 F.3d at

1339 (“The general rule is that a claim under the FTCA accrues at

the time of injury.”). Thus, the statute of limitations for that

claim began to run on May 15, 2017. Since the administrative claim

was presented within two years after that date, it was timely.

      The statute of limitations analysis for the pre-May 15, 2017

claims is more complicated.          Because the injuries supporting those

claims occurred more than two years before the administrative claim

was presented, those claims are barred, unless the two-year statute

of   limitations    was     tolled   or    the   Plaintiffs    could     not   have

discovered   a     causal    connection        between   the   conduct    of    the




                                          12
        Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 13 of 19



Government’s employees and Jimenez’s injuries until after May 15,

2017.

        In support of their argument that the statute of limitations

was tolled, Plaintiffs rely upon O.C.G.A. § 9-3-92, which tolls

the statute of limitations for unrepresented estates in Georgia

until an administrator is appointed. Although the Eleventh Circuit

has not directly addressed whether O.C.G.A. § 9-3-92 tolls the

FTCA’s two-year statute of limitations, the Court finds that

O.C.G.A. § 9-3-92 does not apply to FTCA claims.              Accrual of a

cause of action under the FTCA is a matter of federal law, and the

FTCA does not incorporate expressly or by implication state law

tolling provisions.      Mendiola v. United States, 401 F.2d 695, 697-

98 (5th Cir. 1968) (rejecting argument that state tolling provision

tolled the statute of limitations pending termination of the

plaintiff’s workmen’s compensation suit);4 see also Phillips v.

United States, 260 F.3d 1316, 1318–19 (11th Cir. 2001) (concluding

that Georgia’s renewal statute does not apply to the FTCA statute

of limitations); Ramos v. U.S. Dep’t of Health & Human Servs., 429

F. App’x 947, 952 (11th Cir. 2011) (per curiam) (finding that

ninety-day extension in the limitations period under Florida law




4 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)
(en banc), the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.


                                      13
     Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 14 of 19



did not apply to the FTCA).      Accordingly, O.C.G.A. § 9-3-92 does

not save these claims.

     Plaintiffs do not rely solely upon Georgia’s tolling statute

to rescue their claims based on pre-May 15, 2017 injuries.             They

also point to the general principle that a claim does not accrue

for statute of limitations purposes until the plaintiff discovered

the injuries and their causal connection to tortious conduct by

Government employees.       In certain situations, such as medical

malpractice, an FTCA claim may accrue after the injury date. Diaz,

165 F.3d at 1339.       “The rule for medical malpractice claims is

that they accrue when the plaintiff knows of both the injury and

its cause.”     Id.    “The rationale behind the modified rule is to

protect plaintiffs who are blamelessly unaware of their claim

because the injury has not yet manifested itself or because the

facts establishing a causal link between the injury and the medical

malpractice are in the control of the tortfeasor or are otherwise

not evident.”    Id.   Although a plaintiff may not “bury her head in

the sand once she is put on notice that the government may have

caused an injury,” she “will not automatically lose her claim . . .

merely because the circumstances surrounding the injury make its

existence or governmental cause not reasonably knowable.”         Id.    In

summary, “a medical malpractice claim under the FTCA accrues when

the plaintiff is, or in the exercise of reasonable diligence should

be, aware of both her injury and its connection with some act of


                                   14
     Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 15 of 19



the defendant.”      Id. (quoting Price v. United States, 775 F.2d

1491, 1494 (11th Cir. 1985)).

     The    Court   is    skeptical    as   to   whether   this    “discovery”

principle should apply under these circumstances.                 But Eleventh

Circuit precedent suggests that it does.           In Diaz, the plaintiff’s

husband committed suicide by hanging himself with a bedsheet, just

like Jimenez did.        Prison officials told the plaintiff “that they

were shocked by her husband’s suicide and had no warning that he

might kill himself.”        Id. at 1338.     A year and a half later, the

plaintiff received a copy of a police investigation report which

indicated that the plaintiff’s husband had received psychological

evaluation at the prison after he reported a number of symptoms,

including suicidal ideation.          That was the first indication that

the plaintiff had received medical treatment for psychological

symptoms before he died.          The Eleventh Circuit found that the

diligence-discovery rule applied and remanded for a determination

of when the plaintiff’s claims accrued, noting that “the date of

accrual will be either the date that [the widow] obtained actual

knowledge of the government’s medical and psychological treatment

of her husband or the date that a person in her situation and

exercising reasonable diligence should have known that he was

treated.”    Id. at 1341.       The Eleventh Circuit noted: “Suicides,

regrettably, do take place in prisons.            Mere knowledge of such a

suicide, without any indication of medical treatment beforehand,


                                       15
       Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 16 of 19



is clearly not enough to put a plaintiff on notice that medical

malpractice may have occurred.”        Id.

       The Court recognizes that Diaz involved only a wrongful death

claim and not a claim by the estate for pre-death injuries.                But

the Court cannot find anything in the Circuit Court opinion to

suggest that this distinction makes a difference.                The Court

clearly stated that an FTCA claim does not accrue until the

plaintiff is aware of both his injury and its connection with some

act of the defendant.     Here, the present record does not establish

when      Jimenez’s    family,     including     his    stepfather/estate

administrator, knew or should have known that Jimenez was placed

in solitary confinement for conduct related to his mental illness

or that Jimenez received psychiatric care at Stewart Detention

Center.     Although Plaintiffs knew that Jimenez had psychosis and

schizophrenia and that Jimenez committed suicide, they assert that

ICE officials concealed the circumstances leading up to Jimenez’s

suicide.    Plaintiffs allege that ICE officials denied knowing that

Jimenez’s erratic behavior was related to a mental illness, and

Plaintiffs contend that ICE officials denied having any indication

that Jimenez was at risk for suicide.          Plaintiffs pointed to two

reports reviewing the circumstances of Jimenez’s death; neither is

dated, but both reference a July 2017 autopsy report.                    It is

unclear from the present record when Plaintiffs received these

reports or some other indication that the conduct of ICE officials


                                     16
      Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 17 of 19



or IHSC medical personnel contributed to Jimenez’s injuries and

death.

     The Government argues that it is obvious that Plaintiffs

immediately    knew   that    they    had   potential   claims     against   the

Government based on acts and omissions of ICE and IHSC officials

because their lawyer sent a preservation notice to the Government

two days after Jimenez’s death.             The Government further asserts

that the preservation letter suggests that Plaintiffs were aware

before Jimenez died that he had potential claims against the

Government    based   on    his   solitary    confinement    and   psychiatric

treatment.    But nothing in the present record establishes when

Plaintiffs obtained information about Jimenez’s mental health

treatment at Stewart Detention Center, the extent to which his

mental health deteriorated, or the circumstances of Jimenez’s

placement in solitary confinement.            Based on the present record,

therefore, Plaintiffs were not put on notice of a causal connection

between   Jimenez’s        injuries   and    the   alleged    misconduct      of

Government    employees       until    sometime    after     May    15,   2017.

Accordingly, the Court cannot conclude as a matter of law at this

stage in the litigation that the claims for pre-May 15, 2017

injuries are time-barred.5



5Plaintiffs also argue that their claims are timely under the continuing
tort theory.    The Court is skeptical that this principle has any
application here, but the Court need not wade into those waters given
that it has decided not to dismiss Plaintiffs’ claims on other grounds.


                                       17
      Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 18 of 19



II.   Are Plaintiffs’ Claims Barred under the FTCA’s Independent
      Contractor Exception?

      Under the FTCA, government employees whose acts and omissions

give rise to liability include officers and employees of any

federal agency, but not “any contractor with the United States.”

28 U.S.C. § 2671.    The Government contends that Plaintiffs’ claims

must be based on conduct of contractors who were employed by

Stewart County and CoreCivic, the entity that provides security

services at Stewart Detention Center, not on the conduct of ICE

personnel.   Plaintiffs, however, explained in their Complaint and

again in their brief that their claims are based on the conduct of

specific ICE employees, including Sean Gallagher, John Bretz,

James Blankenship, their subordinates, and IHSC personnel—not on

the conduct of Stewart County or CoreCivic employees.

      The Government appears to argue that even if Plaintiffs

adequately   alleged    that   ICE    employees’   acts   and   omissions

contributed to their injuries, the Complaint still fails because,

as a factual matter, independent contractors and not federal actors

committed the acts and omissions that gave rise to the injuries in

this case or that the injuries were caused by conduct that fell

within the contractual responsibilities of Stewart County and

CoreCivic.   In support of this argument, the Government relies on

facts outside the Complaint, which the Court cannot consider

without converting the motion to dismiss into a summary judgment




                                     18
     Case 4:19-cv-00081-CDL Document 33 Filed 09/17/20 Page 19 of 19



motion.    The Court finds that this issue would be better addressed

on a motion for summary judgment following discovery. Accordingly,

the motion to dismiss based on the independent contractor exception

is denied.

                                 CONCLUSION

     For   the   reasons   set   forth     above,   the   Court   denies   the

Government’s motion to dismiss (ECF No. 20).

     IT IS SO ORDERED, this 17th day of September, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                     19
